          Case 4:19-cv-00335-DCB Document 38 Filed 10/06/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Harvey Lloyd Hayden,                           NO. CV-19-00335-TUC-DCB
10                  Plaintiff,
                                                   CLERK’S ENTRY OF DEFAULT
11   v.
12   Prestige Horizons, et al.,
13                  Defendants.
14
15            Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure and upon
16   application by the Plaintiff, default is hereby entered against Defendant Prestige
17   Horizons, Granite Hobbs, and Todd Randall Johnson.
18   DEFAULT ENTERED this 6th day of October, 2020.
19                                            Debra D. Lucas
                                              District Court Executive/Clerk of Court
20
21   October 6, 2020
                                              s/ M. Espinoza
22                                       By   Deputy Clerk
23
24
25
26
27
28
